DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of invention II, claims 4-10, in the reply filed on 17 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-3 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Examination Note: as set forth in further detail below, it is unclear if the method of claim 4 is intended to be dependent upon the apparatus of claim 1 (i.e. to incorporate all of the limitations of claim 1 therein), or if claim 1 is recited in the preamble of claim 4 merely to establish intended use.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following details / features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
a cover layer constructed on the surface of the second repair material (claim 4; also recited in withdrawn claims 1-3); 
a first grouting tool, being a portable grouting device (claim 5);
a second grouting tool, being a polymer grouting device (claim 6); 
a high-pressure water flow device for cleaning (claim 9)

The drawings are further objected to because of the following issues:
At least figures 3, 6 & 8 appear to be cross-sectional views but do not include the appropriate hatching [37 CFR 1.84(h)(3)]. 
It is unclear if reference number “3” is being use to show a grouting hole or a grouting pipe (e.g., see page 8, line 15 vs page 11, line 12). 
Figure 4 contains details too small to be reasonably discerned. By way of example, first repair material 61 is nearly impossible to distinguish at the provided level of detail. 
Second repair material 62 is depicted throughout as solid black. As set forth in 37 CFR 1.84(m), solid black shading areas are not permitted, except when used to represent bar graphs or color.
Figures 8 & 9 do not appear to show the first repair material 61 (or the cover material) despite being cross-sections of the apparatus.
In figure 9, it is difficult to determine the extent of plugging body 8 at the provided scale / level of detail. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 
 Specification
The specification appears to contain numerous minor errors and/or inconsistent terminology. While certain examples of such issues have been provided below, applicant’s cooperation is requested in correcting any additional errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
Page 2, line 2: “Safety” is unnecessarily capitalized. 
Page 2, line 20: the recited application number is incomplete as it lacks at least a country identifier (e.g., “CN”).
The specification recites in several areas “an external of the pipeline”. It appears this should read “an exterior of the pipeline”. (e.g. page 4, line 8). 
Page 4, lines 13-14: “evenly coating primer adjusted on a surface…” appears to be a mistranslation. As understood, this may have been intended to read “applying an even coating of primer on a surface” or “evenly applying a coating of primer on a surface” or equivalent.
This issue appears again elsewhere in the specification, and also appears in the method shown in figure 1. 
Page 7, line 1: this line recites “CFRP (Carbon Fiber Reinforced Polymer / Plastic)” without any context. It is unclear if this was meant to be included in a different portion of the specification instead. 
Element 8 is variously referred to as “a filler Slit body 8” (page 7, line 11), “the caulk body 8” (page 7, line 14), and “the plugging body 8” (page 8, line 6). Consistent terminology should be applied throughout. 
Page 8, lines 6-7: “…and uses the first repairing material 61 is sealed at the position of the crack 2…” contains a grammatical error. 
Page 8, lines 14 & 15: it is unclear if “a grouting pipe 3” here was intended to refer to the “grouting hole 3” as shown in the figures and recited later in the specification, or if “grouting pipe 3” is referring to the metal grouting pipe to be inserted through the grouting hole (page 11, lines 15-17). 
It is further unclear, in general, if the metal grouting pipe is a part of the first or second grouting tool, or if the first or second grouting tool is supposed to extend through the metal grouting pipe. 
Page 9, lines 4-5: “…the tool for the first grouting For portable grouting equipment” appears it should read “…the tool for the first grouting is a portable grouting device” or an appropriate equivalent. 
Page 10, lines 19-20: “…both are CFRP fiber cloth, preferable a carbon fiber cloth CFRP material…” is redundant and/or confusing. CFRP is “carbon fiber reinforced polymer (or plastic)”, which is a material comprising a carbon fiber reinforcement (e.g. a carbon fiber cloth) with has been impregnated with a matrix material and then cured. A “CFRP fiber cloth” would appear to suggest that the fibers themselves are CFRP, rather than carbon fibers used to form a CFRP material as understood. 
In other words, the first and second repairing materials, before curing, would (as understood) be more appropriately described as carbon fiber cloths (or fabrics) impregnated with a matrix material (e.g. a resin matrix), which then forms a CFRP material when cured. 
Page 10, line 20: “…the CFRP fiber cloth must be soaked during use. Over dipping glue” appears to contain a number of errors. As understood, this was intended to establish that the carbon fiber cloth must be impregnated with a matrix material during use (or equivalent). 
Page 12, line 19: “…and it value…” should read “…and its value…”.
Appropriate correction is required.
Comments on Withdrawn Claims
While claims 1-3 are currently withdrawn as directed to a non-elected invention, to promote compact prosecution in the event of future rejoinder, the following issues are noted: 
Claim 1: it is unclear if the structure is required to seal multiple cracks or if sealing a single crack is sufficient (i.e., all references are to “cracks”). 
Claim 1: both the joint filler and the first repair material are recited as configured to “seal” the cracks, creating doubt as to the scope of the claim (e.g. once the joint filler seals the crack, it is unclear how the first repair material can also seal the crack since it is already sealed). 
Claim 1: “a third predetermined distance” is recited, but first and second predetermined distances aren’t recited until claim 10, which may cause confusion.
Claim 3: “the first repairing material and the second repairing material” should read “the first repair material and the second repair material”, as consistent with claim 1. 
Claim 3: “the first repairing material and the second repairing material are CFRP fiber cloths impregnated with impregnating compound” is unclear or otherwise may cause confusion. As understood, the first and second repair materials are formed from carbon fiber cloth impregnated with an impregnating compound / resin matrix which, when cured, then forms a carbon fiber reinforced polymer (CFRP) structure; but the fiber cloth itself is not formed from CFRP. 
Claim Objections
Claims 4 & 7-10 are objected to because of the following informalities:  
Claim 4, line 3: “an external of the pipeline” appears it should read “an exterior of the pipeline” or “an external surface of the pipeline”. 
Claim 4, line 5: “the external of the pipeline” should be amended similarly. 
Claim 4 – the following terms lack proper antecedent basis in the claim: “the pipeline” (e.g., line 3), “the first slurry” (line 4), “the cracks” (line 4), “the second slurry” (line 6), “the first repair material” (line 11), “the second repair material” (line 13), “the cover layer” (line 15).
While several of these elements may be recited in claim 1, it is not clear that claim 4 is positively incorporating all of the elements of claim 1. See related 35 U.S.C. 112(b) rejection below. 
Claim 7, line 2: “as recite in claim 4” should read “as recited in claim 4”.
Claim 7, line 4: “the upstream water” lacks proper antecedent basis in the claim. 
Claims 8, 9 & 10: “as recite in claim 7” (lines 1-2 of each) should read “as recited in claim 7”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is directed to “A sealing method for the sealing structure, as recited in claim 1, comprising the steps of…” which renders the claim indefinite for a number of reasons. 
First, the phrase “a sealing method for the sealing structure” is ambiguous such that it is unclear how the sealing method and the sealing structure are related. By way of example, it is unclear if the method is supposed to be a method of using the sealing structure of claim 1 (i.e. a method of sealing a pipeline using the sealing structure of claim 1), a method of sealing the sealing structure of claim 1 (i.e. a method to be performed upon said sealing structure), or otherwise a method of manufacturing the sealing structure of claim 1. 
Next, it is unclear if the phrase “for the sealing structure, as recited in claim 1” is intended merely to illustrate an intended use of the method (i.e. without positively incorporating all of the limitations of claim 1) or if this is meant to be a required definition of the claim (i.e. a method requiring the sealing apparatus of claim 1). 
Complicating the above issue is the fact that claim 4 appears to rely upon claim 1 for antecedent basis support for some features, but not others. By way of example, claim 4 appears to be relying on claim 1 for support of “the pipeline”, “the first repair material”, “the second repair material”, etc. but claim 4 does not make any mention of “the joint filler” or “the reinforcement body” which are believed to correspond to the first and second grouting steps, respectively. 


Further regarding claim 4, several limitations reference sealing “cracks” (i.e. a plural recitation). It is unclear if the method is actually requiring that the method seal more than one crack in order to read on the limitation (e.g. two or more cracks), or if this is to be interpreted as “one or more cracks”. 

Claim 4 recites “T3: after sealing the cracks is completed and the second slurry permeates and consolidates…”, however, the claim does not make clear what the second slurry is “permeating” and does not necessarily establish previously that the second slurry is supposed to consolidate.
As understood, the second slurry is supposed to permeate through a portion of soil outside the pipeline and consolidate to provide the reinforcement of the soil, but this is not made clear in the claim. 

Claim 4 recites, “polishing an internal wall of the pipeline at a crack location”. It is unclear if “a crack location” is supposed to be a location of one of the “cracks” previously sealed or if this may be any crack location within the pipeline. 

Claim 4 recites “…and evenly coating primer adjusted on a surface of the internal wall…”. This appears to contain an error such that it is not clear what is meant by “evenly coating primer adjusted on a surface”. In particular, it is not clear how the primer is to be “adjusted on a surface”. As best understood, this may have been intended to read “…and 

Claim 4 recites “after the first repair material is cured” and “after the second repair material is consolidated”, however, claim 4 does not previously establish that the first and second repair materials are required to cure or consolidate, respectively, raising doubt as to the scope of the claim (i.e. it is unclear if these recitations are intended to implicitly further limit the first and second repair materials). 

Claim 4 recites “after the primer is dried, pasting the first repair material on a surface of the primer”. As set forth in MPEP § 2173.03, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.
In the instant case, while the claim states that the first repair material is pasted “after the primer is dried”, the specification recites “the primer mixed with epoxy resin and curing agent is applied on the inner wall of the polished pipeline, and the carbon fiber cloth CFRP soaked with the impregnated adhesive is quickly pasted on the surface of the primer and dried to form a solid crack lining repair structure” (page 12, lines 23-26). In other words, the specification states that the primer is applied, the first repair material is “quickly” pasted on the surface (i.e., before the primer dries, as understood), and then the two components dry together. 
The conflict between the specification and claims thereby causes the claims to take on an unreasonable degree of uncertainty. 

Claim 6 recites “wherein the second grouting tool is a polymer grouting tool”. It is unclear if this is intended to define a tool that can be used with a polymer grout, or if the grouting tool itself is formed from a polymer. As understood, the first meaning is intended, but this is not made clear in the claim. 

Claim 7 recites “providing a plurality of grouting holes on both sides of the crack location”. It is unclear what is meant by “both sides” in this context, especially as no “sides” have been previously established and more than two sides are reasonably conceivable (i.e. a left, right, top and bottom side of a crack; an interior side of a crack and an exterior side of a crack, etc.). By way of further example, this might read on providing holes on two lateral sides of a crack location; but may also read on providing a grouting hole at the crack location on the interior side of the pipeline and providing a grouting hole at the crack location on the exterior side of the crack location, etc.

Claim 7 recites “…and a grouting pipe is inserted into the grouting holes to perform the sealing method…”. It is unclear if this “grouting pipe” is intended to describe a component of the first and/or second grouting tools, or if the “grouting pipe” is a separate component – in which case it is unclear how this grouting pipe is intended to be used with the first and/or second grouting tools to perform the method. 

Claim 8 recites “…photographing an upper pipe wall on a water surface of the pipeline by the camera system” in which it is unclear which element is supposed to be “on a water surface of the pipeline”. As best understood, this was intended to mean that the pontoon is on the water surface (i.e. the pontoon is floating in the pipeline) when the camera system is photographing, but this is not made clear in the claim (e.g., the limitation might be seen as meaning that the upper pipe wall is on the water surface.
Claim 9 recites “wherein in step S2, a tool for blocking the upstream water is a water shut-off airbag...; a tool for the cleaning is a high-pressure water flow device”. This renders the claim indefinite because it is not clear if claim 9 is positively requiring that the blocking of water and the cleaning be performed using the airbag and the high-pressure water flow device, respectively; or if claim 9 is merely suggesting that these are optional (or otherwise preferable) tools which may be used to accomplish the claimed tasks. 

Claim 10 recites “wherein in step S3, point drilling is taken at a first predetermined distance...”. It is unclear what exactly is meant by “point drilling is taken”. As best understood, this limitation was likely intended to mean that the grouting holes (from step S3) are formed by drilling at points located a first predetermined distance from the crack; however, the claim does not establish that this drilling is necessarily required to form the grouting holes and, furthermore, “point drilling” might be seen as requiring a particular type of drilling (e.g., drilling with a twist drill, etc.) as compared to potentially other drilling techniques (e.g., water jet, etc.). Appropriate correction and clarification are required. 

All claims recited in the section heading above but not explicitly discussed are rejected due to dependency upon at least one rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 1296577 C; hereafter Li) in view of Many (US 2,187,324), Bogdanoff (WO 92/20902 A1) and Arnold et al. (US 2015/0362115 A1; hereafter Arnold). 
Examination Note: paragraph numbers listed for Li below refer to the paragraph numbers of the English translation provided with this action). 
Regarding claim 4, Li discloses a sealing method for a sealing structure (i.e. a structure provided for sealing a pipeline) comprising steps of: 
T1: performing a first grouting of the pipeline, injecting a first slurry, and sealing the cracks (para. 11 & para. 25); 
T2: performing a second grouting on the external of the pipeline, injecting the second slurry, and reinforcing soil outside the pipeline (para. 10; para. 22); 
T3: after sealing the cracks is completed and the second slurry permeates and consolidates, polishing an internal wall of the pipeline at a crack location (para. 28); 
T4: pasting a first repair material on a surface (para. 12, lines, 3-4; para. 29-30);
T5: after the first repair material is cured, pasting a second repair material on a surface 
T6: after the second repair material is consolidated, constructing the cover layer on a surface of the second repair material (para. 13; para. 35-36).

Regarding the limitation wherein the sealing method is “for the sealing structure, as recited in claim 1,” as set forth in the grounds of rejection under 35 U.S.C. 112(b) above, in view of the various indefiniteness issues with respect to claim 4, this limitation is being interpreted merely as an illustrative intended use rather than as a positively recited limitation or requirement of the claimed method.

Li does not explicitly disclose the additional limitations wherein the first grouting to seal the cracks is on an external of the pipeline through a first grouting tool; wherein the second grouting is through a second grouting tool; wherein, after polishing the internal wall, a coat of primer is evenly applied on a surface of the internal wall of the pipeline at the crack location and, after the primer has dried, pasting the first repair material on a surface of the primer. 

Many teaches (figs. 1-3) a sealing method for sealing cracks in a structure comprising performing a first grouting on an external (i.e. exterior) of a structure (10) through a first grouting tool (24), injecting a first slurry (page 1, right column, lines 42 – page 2, left column, line 5), and sealing the cracks (page 2, right column, lines 5-19).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the sealing method of Li such that the first grouting is performed on an external of the pipeline through a first grouting tool, via injecting a first slurry and sealing the cracks, in view of the teachings of Many, to enable the sealing off of cracks which may be present on the exterior side of the pipeline (as suggested by Many), or otherwise obvious as the use of a known technique (i.e. grouting on an exterior of a structure 

Bogdanoff teaches (e.g. fig 1) a sealing method for sealing cracks (5) in a structure comprising performing a first grouting through a first grouting tool (e.g., including 18, 20 & 21) by injecting a first slurry (19) to seal the cracks; and performing a second grouting through a second grouting tool (e.g., including 22, 24 & 25) by injecting a second slurry (23). 
Bogdanoff suggests that the first slurry (19) may be a first type of slurry (e.g. a polymer / polyurethane grout; page 1, line 30 – page 2, line 4) which can penetrate narrow / fine cracks better than cements, can be made to react and solidify in minutes, can swell considerably to enable sealing of very wide fissures, and which may allow for control of penetration and gelling progress.  
Bogdanoff teaches, however, that these types of slurries may be expensive (page 2, lines 5-25) so, after the first slurry is used initially (i.e. to fill the deepest / narrowest cracks, as shown), a second grouting may be performed with a less expensive slurry (e.g. 23) to fill the remainder of volume needed in a more economical manner (page 2, line 25 – page 3, line 2; page 5, lines 6-14; page 5, line 29 – page 6, line 7). 
More generally, Bogdanoff suggests that, by using two different slurries, “it becomes possible to choose in each instant precisely the sealing agent that is the most suitable one considering the prevailing circumstances” (page 2, line 37 – page 3, line 2). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the sealing method of Li such that the first grouting to seal the cracks on the exterior (as otherwise taught by Many, above) is performed 

Arnold teaches (figs. 1-4) a sealing method for sealing a crack (3) pipeline structure (para. 13) comprising polishing / preparing an internal wall of the pipeline at a crack location (para. 14, lines 6-24), applying a coating of primer on a surface of the internal wall of the pipeline at the crack location (para. 15, lines 1-4), pasting a first repair material (5) on a surface of the primer (para. 16 & 17), pasting a second repair material (7) on a surface of the first repair material (para. 18), and then constructing a cover layer on the surface of the second repair material (para. 19, lines 8-13). 
Regarding the limitation wherein the first repair material is pasted “after the primer has dried”, as set forth in the grounds of rejection under 35 U.S.C. 112(b) above, in view of the conflict between the specification and claims, it is unclear what the precise scope of the claim is to entail. The examiner notes that Arnold teaches that the first repair material is preferably applied to the primer while the primer is “still tacky” (para. 16, lines 9-10), which appears to correspond to the process described in the applicant’s disclosure, wherein the repair materials are “quickly applied” to the primer. Additionally, while Arnold suggests that the first repair 
As a result, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the sealing method of Li such that, after polishing the internal wall, a coat of primer is applied on a surface of the internal wall of the pipeline at the crack location and, after the primer has dried (or otherwise after the primer has been applied but is still tacky), pasting the first repair material on a surface of the primer.
Regarding the final remaining limitation wherein the primer is “evenly” applied, a person of ordinary skill in the art would have recognized that primer is generally intended to be applied in even coats to ensure a consistent and reliable bonding surface for subsequent layers, as is ordinarily the intended purpose of a primer layer and, therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the sealing method of Li such that the primer layer is applied in an even coating to yield a predictable result (e.g., to provide a consistent bonding surface for subsequent layers). 
As a result, all of the limitations of claim 4 are met, or are otherwise rendered obvious. 

Regarding claim 5, Many further teaches that, after the grouting operation, the first grouting tool (24) is removed from the hole and the hole is plugged (page 2, right column, lines 70-72). Similarly, Bogdanoff suggests that “the majority of the equipment is reusable i.e. in one injection hole after the other” (page 7, lines 15-16). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the sealing method of Li such that the first grouting tool is a portable grouting tool, in view of the teachings of Many and/or Bogdanoff, to 

Regarding claim 6, as previously mentioned, Bogdanoff teaches that polymer grouts (e.g. isocyanates which transform into polyurethane) may be used for grouting, and provide several advantages such as gelling and penetration control, enabling for considerable swelling, and the ability to seal very wide fissures. Bogdanoff also suggests that it is possible to choose in each instance which sealing agent (slurry) is most suitable considering the prevailing circumstances. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the sealing method of Li such that the second slurry is a polymer-type slurry (e.g. an isocyanate / polyurethane grout), in view of the teachings of Bogdanoff, as such a slurry may be seen as particularly suitable for use as the second slurry  in certain applications (e.g. in instances where the properties of such polymer slurries, including large swelling capability, gelling control, and/or penetration control, may be seen as more important than minimizing cost via use of a cement slurry) as a matter of routine engineering choice, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
When the method is modified as above such that the second slurry is a polymer grout / slurry, the second grouting tool used for injecting the second slurry may be seen as a polymer grouting device, meeting the limitation of the claim. 

claim 7, Li (as otherwise modified above) further discloses a method for locally repairing cracks on a drainage pipe (i.e. a sewer pipe), comprising the sealing method as recited in claim 4, and further comprising the steps of:
S1: checking the pipeline and finding out the crack location of the pipeline (para. 9; para. 22, line 3); 
S2: blocking the upstream water, and cleaning an internal wall of the pipeline at the crack location (para. 9; para. 22, lines 1-3); 
S3: providing a plurality of grouting holes on both sides of the crack location, wherein the grouting holes penetrate a pipe wall of the pipeline (para. 10; para. 22, lines 6-13). 

Regarding the final limitation wherein a grouting pipe is inserted into the grouting holes to perform the sealing method, it is noted that the grouting tool (24) taught by Many comprises a grouting pipe (28) configured to be inserted into a grouting hole (22). 
If not already seen as such, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the sealing method of Li such that a grouting pipe is inserted into the grouting holes to perform the sealing method (e.g., as part of the grouting tools), in view of the teachings of Many, as the use of a known technique (e.g. using a grouting pipe inserting into a grouting hole to perform a sealing method) to improve a similar method (i.e., the sealing method of Li) in the same way (e.g., ensuring that the sealing slurry is provided to the exterior of the pipeline to seal the cracks and/or to reinforce the soil rather than simply sealing up the grouting hole, etc.). 
As a result, all of the limitations of claim 7 are met, or are otherwise rendered obvious. 


Claim 8 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Many, Bogdanoff, and Arnold as applied to claim 7 above, and further in view of Starr et al. (US 2019/0104252; hereafter Starr).
Regarding claim 8, Li does not explicitly disclose the additional limitation wherein checking the pipeline specifically comprises putting a pontoon equipped with a camera system into the pipeline by an inspection well, and photographing an upper pipe wall on a water surface of the pipeline by the camera system. 
Starr teaches (figs. 1-7; especially fig 1) a vehicle (10 / 22) for checking a pipeline (abstract; para. 2; para. 24), the vehicle equipped with a camera system (21 and/or 23) which may take a series of photographs capturing a 360-degree view of the inside of the pipeline (e.g., para. 21, 22, 32, etc.; which therefore includes an upper pipe wall). Starr suggests that the vehicle “may take the form of a floating platform” (i.e., a pontoon, as understood; para. 26, lines 14-16). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the method of Li such that checking the pipeline specifically comprises putting a pontoon (i.e. a floating platform) equipped with a camera system into the pipeline, and photographing an upper pipe wall on a water surface of the pipeline by the camera system, in view of the teachings of Starr, to enable the remote collection of high-definition imagery and other inspection data with reduced cost, time, and labor as compared to manual inspection (i.e., as suggested by Starr; para. 20)

Regarding the limitation wherein the pontoon is put into the pipeline “by an inspection well” (i.e., a manhole, as understood), it is noted that Li discloses that the drainage pipe comprises a manhole (e.g., para. 10 & para. 22) and a person having ordinary skill in the art would have recognized that inspection wells (i.e. manholes) are the normal and usual method of entering and/or introducing equipment into sewers / drainage pipes such that it would have been 

In view of the above, all of the limitations of claim 8 are met, or are otherwise rendered obvious. 

Claim 9 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Many, Bogdanoff, and Arnold as applied to claim 7 above, and further in view of Williamson (US 4,398,565).
Regarding claim 9, Li further reads on the additional limitation wherein in step S2, a tool for cleaning is a high-pressure water flow device (para. 9, para. 22, lines 2-3: “wash the pipe wall with high-pressure water”; any device is used for this step may be considered a “high pressure water flow device). 
Li does not explicitly disclose the additional limitation wherein a tool for blocking the upstream water is a water shut-off airbag, and an external tube compressor is adopted to inflate the water shut-off airbag. 
Williamson teaches (figs. 1-5, especially fig. 2) a tool for blocking water in a pipe in the form of water shut-off airbag (i.e., including at least sleeve 18; see fig. 4), and an external tube compressor (88; fig. 2) is adopted to inflate the water shut-off airbag (col. 4, lines 41-57). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the method of Li such that, in the step S2, a tool for blocking the upstream water is a water shut-off airbag, and an external tube compressor is adopted to inflate the water shut-off airbag, in view of the teachings of Williamson, as the use of a known technique (e.g. blocking water in a pipe using a water shut-off airbag inflated via an external tube compressor, as in Williamson) to improve a similar method (i.e., the sealing 
As a result, all of the limitations of claim 9 are met, or are otherwise rendered obvious. 

Claim 10 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Many, Bogdanoff, and Arnold as applied to claim 7 above, and further in view of Spiegel (US 2019/0178778).
Regarding claim 10, Li further discloses the additional limitation wherein point drilling is taken at a first predetermined distance on both sides of the crack (para. 22, lines 8-9: “the position of the grouting holes should be selected at 0.3 m from each interface; it is required to open at least 4 grouting holes on the top, bottom, left and right sides of each pipe interface.”). 
Li further suggests that additional holes may be provided on each side (para. 22, lines 11-12). 
Li does not explicitly disclose the additional limitation wherein a hole spacing between adjacent grouting holes is a second predetermined distance. 
Spiegel discloses a sealing method for sealing a structure (12) having crack (10; see figs. 1 & 2), including drilling a plurality of holes (“drill holes 16”; see fig. 4) on both sides of the crack (as shown), said holes 16 for use as grouting holes (para. 53). Spiegel suggests that a hole spacing between adjacent holes may be a predetermined distance (para. 47, lines 13-14: “The drill holes 16 may be spaced 6 inches to 18 inches, and more preferably 12 inches, apart by distance”. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the method of Li such that the grouting holes provided on both sides of the crack are drilled with a hole spacing between adjacent grouting 
As a result, all of the limitations of claim 10 are met, or are otherwise rendered obvious. 

Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753